___________

                                    No. 95-3963
                                    ___________

Frank Conner,                            *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Arkansas.
McKesson Corporation, a                  *
Delaware Corporation,                    *          [UNPUBLISHED]
                                         *
              Appellee.                  *


                                    ___________

                     Submitted:     May 31, 1996

                           Filed:   June 11, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Frank Conner appeals from the district court's1 grant of summary
judgment to McKesson Corporation in this diversity action arising out of
an employment separation agreement.     Having carefully reviewed the parties'
briefs and submissions, we conclude the judgment of the district court was
correct.   Accordingly, we affirm.      See 8th Cir. R. 47B.




     1
     The Honorable H. Franklin Waters, Chief Judge, United States
District Court for the District of Western Arkansas.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-